Case 9:19-bk-11573-MB        Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26            Desc
                              Main Document     Page 1 of 8


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch

 13
                               UNITED STATES BANKRUPTCY COURT
 14
                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
 15

 16   In re:                                         Case No. 9:19-bk-11573-MB
 17   HVI CAT CANYON, INC.,                          Chapter 11
 18            Debtor.                               EVIDENTIARY OBJECTIONS TO
                                                     DECLARATIONS IN LIEU OF
 19                                                  AFFIDAVIT OF RANDEEP GREWAL
                                                     AND ERNESTO OLIVARES IN
 20                                                  OPPOSITION TO MOTION IN LIMINE
                                                     [DKT. 302-1, 302-2]
 21
                                                     Hearing
 22                                                  Date: October 3, 2019
 23                                                  Time: 10:00 a.m.
                                                     Place: Courtroom 201
 24                                                          1415 State Street
                                                             Santa Barbara, California
 25

 26
               UBS AG, London Branch (“UBS”) submits the following evidentiary objections to the
 27
      Declaration In Lieu Of Affidavit of Mr. Randeep Grewal and the Declaration In Lieu Of Affidavit
 28


                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB              Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26                            Desc
                                    Main Document     Page 2 of 8


  1
      of Mr. Ernesto Olivares attached to the Debtor’s Opposition To Motion In Limine filed on
  2
      September 27, 2019. See Docket Nos. 302 (Opposition to Motion In Limine); 302-1 (Grewal
  3
      Declaration); 302-2 (Olivares Declaration). Both Declarations should be stricken in their entirety.
  4
                 Judge Wiles has already ruled that the 2016 Reserve Report—in the absence of any
  5
      testimony from its creator, Netherland, Sewell & Associates, Inc. (“NSAI”)—is inadmissible
  6
      hearsay. See Docket No. 83 (Motion in Limine) at 3-4. At the first day hearing, the Court
  7
      explained at length that the Debtor simply cannot rely on the 2016 Reserve Report “without
  8
      something to validate what [it is] and how [it] was prepared and testimony by the author … that
  9
      it actually was prepared and is valid and states an honest opinion that still exists.” Id. at 6;
 10
      Hr’g Tr. at 45:19-46:7 (emphasis added). Nothing in the Grewal Declaration or Olivares
 11
      Declaration supplies any such foundation, and no such foundation exists. Indeed, during the first
 12
      day hearing, this is what the Debtor’s lead counsel said to Mr. Grewal: “I mean, I’m not calling
 13
      you as a petroleum expert, but I’m calling you as an entrepreneur and as an owner and as an
 14
      operator in this particular debtor case.” Hr’g Tr. at 44:8‒11. The Court then emphasized the
 15
      point by stating that “you haven’t qualified [Mr. Grewal] as an expert, you’ve asked him based on
 16
      different grounds, so I don’t know how he can testify as to a value based on a hearsay report.” Id.
 17
      at 45:22‒25. The Reserve Report was hearsay then, and it is hearsay now.
 18
                 In their Declarations, Mr. Grewal and Mr. Olivares attempt to evade Judge Wiles’s
 19
      evidentiary ruling by belatedly characterizing the 2016 Reserve Report as a “business record” of
 20
      the Debtor under the Federal Rules of Evidence. This attempt utterly fails. The Declarations do
 21
      not (and cannot) lay any foundation for their assertion that “NSAI … is familiar knowledgeable
 22
      [sic] of the type of assets evaluated” in the Reserve Report. Grewal Declaration at ¶ 4; FRE
 23
      803(6)(A).1 There is no testimony in either Declaration that the creation of the 2016 Reserve
 24

 25
      1
          Federal Rule of Evidence 803 provides, in relevant part, as follows:
 26          The following are not excluded by the rule against hearsay […] :
 27              (6) Records of a Regularly Conducted Activity. A record of an act, event, condition, opinion, or diagnosis if:
                      (A) the record was made at or near the time by — or from information transmitted by — someone with
 28                        knowledge;
                                                                 -2-
                                                   EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB           Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26                             Desc
                                 Main Document     Page 3 of 8


  1
      Report was a “regular practice” of the Debtor. FRE 803(6)(C). On its face, nothing seems
  2
      regular about the creation of a supposedly annual report that was last created three years ago.
  3
      Moreover, neither Mr. Grewal nor Mr. Olivares asserts that he is the custodian of the Debtor’s
  4
      records. FRE 803(6)(D).
  5
              The Declarations are also untimely. They violate Judge Wiles’s initial scheduling order—
  6
      which required all evidence to be submitted with the relevant pleading (foundation certainly being
  7
      part of evidence)—and this Court’s September 24, 2019 Scheduling Order Following Chapter 11
  8
      Status Conference entered [Docket No. 251] (the “Scheduling Order”). The Scheduling Order set
  9
      forth in painstaking detail what additional papers were permitted to be filed before the cash
 10
      collateral hearing on October 3, 2019. This Court permitted parties to submit evidentiary
 11
      objections “in connection with the Cash Collateral Motion, the Surcharge Motion, [and] the
 12
      Motion in Limine” no later than September 27, 2019. See Scheduling Order at ¶ 1(e). The Court
 13
      did not permit the Debtor to file reply argument or purported new evidence or testimony in
 14
      opposition to the Motion in Limine. Finally, the Declarations violate LBR 9013-1(i)(2), which
 15
      does not permit a party to respond to an evidentiary objection by belatedly offering the foundation
 16
      that should already have been laid. Id.
 17
              To be clear, the testimony in the Declarations consists entirely of incompetent lay opinion,
 18
      speculation, and conclusory legal argument that is inadmissible under the Federal Rules of
 19
      Evidence:
 20

 21

 22

 23
                  (B) the record was kept in the course of a regularly conducted activity of a business, organization,
 24                    occupation, or calling, whether or not for profit;
 25               (C) making the record was a regular practice of that activity;
                  (D) all these conditions are shown by the testimony of the custodian or another qualified witness, or by
 26                   a certification that complies with Rule 902(11) or (12) or with a statute permitting certification; and
 27               (E) neither the opponent does not show that the source of information nor or the method or
                       circumstances of preparation indicate a lack of trustworthiness.
 28   See FRE 803(6) (emphasis added).
                                                              -3-
                                               EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26              Desc
                           Main Document     Page 4 of 8


  1
      OBJECTIONS TO RANDEEP GREWAL’S DECLARATION IN LIEU OF AFFIDAVIT
  2

  3   No.                                                                           Sustained /
             Objectionable Testimony            Grounds for Objection
  4                                                                                 Overruled

  5   1.                                        Objections: lack of foundation
             ¶ 3. “The Report was
             maintained in the ordinary         (FRE 602), inadmissible opinion,
  6                                             conclusory (FRE 701),               SUSTAINED
             course of business. Further, the
             Report was drafted by NSAI,        speculative (FRE 602),
  7                                             misleading (FRE 403).
             which is familiar
  8          knowledgeable of the type of                                           _______
                                                Mr. Grewal does not (and cannot)
             assets evaluated therein, in
  9                                             lay any foundation for his
             2016.”                             assertion that NSAI is familiar
 10                                             with the assets described in the
                                                                                    OVERRULED
                                                2016 Reserve Report. His
 11                                             conclusory assertion is based on
                                                speculation and uninformed
 12
                                                opinion. Mr. Grewal is not          ________
 13                                             qualified to speak on behalf of
                                                NSAI.
 14
                                                Mr. Grewal also provides no
 15                                             foundation or factual support for
                                                his statement that the Report was
 16                                             “maintained in the ordinary
 17                                             course of business.” Notably, the
                                                Debtor does not appear to have
 18                                             commissioned any Reserve
                                                Report other than the 2016
 19                                             Reserve Report.
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  -4-
                                       EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26               Desc
                           Main Document     Page 5 of 8


  1
      OBJECTIONS TO ERNESTO OLIVARES’S DECLARATION IN LIEU OF AFFIDAVIT
  2

  3

  4   No.                                                                            Sustained /
             Objectionable Testimony            Grounds for Objection
  5                                                                                  Overruled

  6   2.     ¶ 3. “The Report was               Objections: lack of foundation
             maintained in the ordinary         (FRE 602), inadmissible opinion,
  7          course of business. Further, the   conclusory (FRE 701),                SUSTAINED
             Report was drafted by NSAI,        speculative (FRE 602),
  8          which is familiar                  misleading (FRE 403).
             knowledgeable of the type of
  9          assets evaluated therein, in       Mr. Olivares does not (and           _______
             2016.”
 10                                             cannot) lay any foundation for his
                                                assertion that NSAI is familiar
 11                                             with the assets described in the
                                                                                     OVERRULED
                                                2016 Reserve Report. His
 12                                             conclusory assertion is based on
                                                speculation and uninformed
 13
                                                opinion. Mr. Olivares is not         ________
 14                                             qualified to speak on behalf of
                                                NSAI.
 15
                                                Mr. Olivares also provides no
 16                                             foundation or factual support for
                                                his statement that the Report was
 17                                             “maintained in the ordinary
 18                                             course of business.” Notably, the
                                                Debtor does not appear to have
 19                                             commissioned any Reserve
                                                Report other than the 2016
 20                                             Reserve Report.
 21

 22   Dated: October 1, 2019                         Respectfully submitted,

 23                                                  O’MELVENY & MYERS LLP

 24                                                  /s/ Darren L. Patrick
                                                     Darren L. Patrick
 25                                                  400 South Hope Street, 18th Floor
                                                     Los Angeles, CA 90071-2899
 26                                                  Telephone: (213) 430-6000
                                                     Facsimile: (213) 430-6407
 27                                                  E-mail: ejones@omm.com
                                                     E-mail: bmetcalf@omm.com
 28                                                  E-mail: dpatrick@omm.com

                                                  -5-
                                       EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB   Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26     Desc
                         Main Document     Page 6 of 8


  1                                          Gary Svirsky
                                             Samantha M. Indelicato
  2                                          (appearing pro hac vice)
                                             Seven Times Square
  3                                          New York, NY 10036
                                             Telephone: (212) 326-2000
  4                                          Facsimile: (212) 326-2061
                                             E-mail: gsvirsky@omm.com
  5                                          E-mail: sindelicato@omm.com

  6                                          Attorneys for UBS AG, London Branch

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           -6-
                                  EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB       Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26               Desc
                             Main Document     Page 7 of 8


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4
      A true and correct copy of the foregoing document entitled EVIDENTIARY OBJECTIONS
  5   TO DECLARATIONS IN LIEU OF AFFIDAVIT OF RANDEEP GREWAL AND
      ERNESTO OLIVARES IN OPPOSITION TO MOTION IN LIMINE [DKT. 302-1, 302-2]
  6   will be served or was served (a) on the judge in chambers in the form and manner required by
      LBR 5005-2(d); and (b) in the manner indicated below:
  7
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  8   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 10/1/2019, I
  9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
 10   the email address(es) indicated below:

 11          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
             Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 12
             Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 13          Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 14          Karen L Grant kgrant@silcom.com
             Ira S Greene Ira.Greene@lockelord.com
 15
             Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 16          Brian L Holman b.holman@musickpeeler.com
 17          Razmig Izakelian razmigizakelian@quinnemanuel.com
             Jeannie Kim jkim@friedmanspring.com
 18
             Michael L Moskowitz mlm@weltmosk.com,
 19          jg@weltmosk.com;aw@weltmosk.com
             Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
 20
             Jeffrey N Pomerantz jpomerantz@pszjlaw.com
 21          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 22          Mitchell E Rishe mitchell.rishe@doj.ca.gov
             Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
 23
             Ross Spence ross@snowspencelaw.com,
 24          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
             eau@snowspencelaw.com
 25          Christopher D Sullivan csullivan@diamondmccarthy.com,
             mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 26
             Jennifer Taylor jtaylor@omm.com
 27          Fred Whitaker lshertzer@cwlawyers.com
 28          Emily Young pacerteam@gardencitygroup.com,
             rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
                                                 -1-
                                         EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 327 Filed 10/01/19 Entered 10/01/19 07:37:26                Desc
                              Main Document     Page 8 of 8


  1
      II. SERVED BY OVERNIGHT FEDEX: On 10/1/2019, I served the following person(s)
  2   and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
      placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
  3   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
      mailing to the judge will be completed no later than 24 hours after the document is filed.
  4
      DEBTOR:
  5
      HVI Cat Canyon, Inc.
  6   c/o Capitol Corporate Services, Inc.
      36 S. 18th Avenue Suite D
  7   Brighton, CO 80601
  8
      ATTORNEYS FOR DEBTOR:
  9
      Weltman & Moskowitz, LLP
 10   Attn: Michael L. Moskowitz
      270 Madison Ave., Ste. 1400
 11   New York, NY 10016-0601

 12
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
 13
      TRANSMISSION OR EMAIL (indicate method for each person or entity served):
 14   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/1/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 15   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 16   will be completed no later than 24 hours after the document is filed.
 17   JUDGE:
 18   Hon. Martin R. Barash
      United States Bankruptcy Court
 19   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 20   Woodland Hills, CA 91367
 21
      I declare under penalty of perjury under the laws of the United States of America that the
 22   foregoing is true and correct.

 23   Executed this 1st day of October, 2019, at Los Angeles, California.

 24

 25
                                                                   /s/ Jan Wallis
 26                                                                Jan Wallis

 27

 28
                                                      -2-
                                          EVIDENTIARY OBJECTIONS
